In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-124 CR

____________________


JACKIE WAYNE EASON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court 
Orange County, Texas

Trial Cause No. B 060404-R




MEMORANDUM OPINION
 Jackie Wayne Eason pled guilty to the second degree felony offense of possession of
a controlled substance, methamphetamine, in an amount of four grams or more but less than
200 grams.  See Tex. Health & Safety Code Ann. § 481.115(a),(d) (Vernon 2003).  The
trial court convicted Eason and assessed punishment at confinement in the Texas Department
of Criminal Justice, Correctional Institutions Division, for fourteen years.  
	On appeal, Eason's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 20, 2007, we granted an extension of time for the appellant to
file a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.